Exhibit 10.3

 

RYERSON 1999 INCENTIVE STOCK PLAN

(as amended through December 31, 2005)

 

1. Purpose.

 

The purpose of the Ryerson 1999 Incentive Stock Plan (the “Plan”) is to attract
and retain outstanding individuals as officers and key employees of Ryerson Inc.
(the “Company”) and its subsidiaries, and to furnish incentives to such
individuals through rewards based upon the ownership and performance of the
Common Stock (as defined in Section 3). To this end, the Committee hereinafter
designated and, in certain circumstances, the Chairman of the Board of the
Company (the “Chairman”) or the President of the Company, may grant stock
options, stock appreciation rights, restricted stock awards, and performance
awards, or combinations thereof, to officers and other key employees of the
Company and its subsidiaries, on the terms and subject to the conditions set
forth in this Plan. As used in the Plan, the term “RT” shall mean, collectively,
the Company and its affiliates, and the term “subsidiary” shall mean (a) any
corporation of which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of capital stock entitled to vote for the
election of directors or (b) any partnership, joint venture, or other business
entity in respect of which the Company, directly or indirectly, has comparable
ownership or control.

 

2. Participants.

 

Participants in the Plan shall consist of: (a) such officers and other key
employees of the Company and its subsidiaries as the Committee in its sole
discretion may select from time to time to receive stock options, stock
appreciation rights, restricted stock awards or performance awards, either
singly or in combination, as the Committee may determine in its sole discretion;
and (b) if the Committee authorizes the Chairman or the President to make grants
or awards of stock options, stock appreciation rights, restricted stock or
performance awards, such employees of the Company and its subsidiaries who are
not subject to section 16(a) of the Exchange Act as the Chairman or the
President shall determine in his or her sole discretion after consultation with
the Vice President-Human Resources of the Company. Any director of the Company
or any of its subsidiaries who is not also an employee of the Company or any of
its subsidiaries shall not be eligible to receive stock options, stock
appreciation rights, restricted stock awards or performance awards under the
Plan. Notwithstanding any other provision of the Plan, without the approval of
the Company’s stockholders, this Section 2 shall not be amended to materially
change the class or classes of employees eligible to participate in the Plan.

 

3. Shares Reserved under the Plan.

 

Subject to adjustment pursuant to the provisions of Section 11 of the Plan, the
maximum number of shares of Common Stock, $1.00 par value per share, of the
Company (“Common Stock”) which may be issued pursuant to grants or awards made
under the Plan shall not exceed the sum of (1) 1,000,000, and (2) the total
number of shares available for issuance under the



--------------------------------------------------------------------------------

Inland 1992 Incentive Stock Plan and the Inland 1995 Incentive Stock Plan
(collectively, the “Prior Plans”) as of the effective date of the Plan. No more
than 335,000 shares of Common Stock shall be issued pursuant to restricted stock
awards and performance awards under the Plan. Notwithstanding any other
provision of the Plan, without the approval of the Company’s stockholders, this
Section 3 shall not be amended to materially increase the number of shares
reserved for issuance under the Plan.

 

The following restrictions shall apply to all grants and awards under the Plan
other than grants and awards which, by their terms, are not intended to comply
with the “Performance-Based Exception” (defined below in this Section 3):

 

(a) the maximum aggregate number of shares of Common Stock that may be granted
or awarded under the Plan to any participant under the Plan during any three
year period shall be 700,000; and

 

(b) the maximum aggregate cash payout with respect to grants or awards under the
Plan in any fiscal year of the Company to any Named Executive Officer (defined
below in this Section 3) shall be $1,000,000.

 

For purposes of the Plan, “Named Executive Officer” shall mean a participant who
is one of the group of “covered employees” as defined in the regulations
promulgated under section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) or any successor statute, and “Performance-Based Exception”
shall mean the performance-based exception from the deductibility limitations as
set forth in Section 162(m) of the Code.

 

Except to the extent otherwise determined by the Committee, any shares of Common
Stock subject to grants or awards under the Plan that terminate by expiration,
cancellation or otherwise without the issuance of such shares (including shares
underlying a stock appreciation right exercised for stock, to the extent that
such underlying shares are not issued), that are settled in cash (to the extent
so settled), or, in the case of restricted stock awards, that terminate without
vesting, shall become available for future grants and awards under the Plan.
Shares of Common Stock to be issued pursuant to grants or awards under the Plan
may be authorized and unissued shares of Common Stock, treasury Common Stock, or
any combination thereof.

 

4. Administration of the Plan.

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”), which shall consist of
two or more persons who constitute “non-employee directors” within the meaning
of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and “outside directors” within the meaning of Treas. Reg.
§ 1.162-27(e)(3). Subject to the provisions of the Plan, the Committee shall
have authority: (a) to determine which employees of the Company and its
subsidiaries shall be eligible for participation in the Plan; (b) to select
employees to receive grants under the Plan; (c) to determine the form of grant,
whether as a stock option, stock

 

2



--------------------------------------------------------------------------------

appreciation right, restricted stock award, performance award or a combination
thereof, the number of shares of Common Stock or units subject to the grant, the
time and conditions of exercise or vesting, the fair market value of the Common
Stock for purposes of the Plan, and all other terms and conditions of any grant
and to amend such awards or accelerate the time of exercise or vesting thereof;
and (d) to prescribe the form of agreement, certificate or other instrument
evidencing the grant. Notwithstanding the foregoing, the Committee, subject to
the terms and conditions of the Plan, may delegate to the Chairman or the
President of the Company, if such individual is then serving as a member of the
Board, the authority to act as a subcommittee of the Committee for purposes of
making grants or awards of stock options, stock appreciation rights, restricted
stock or performance awards, not to exceed such number of shares as the
Committee shall designate annually, to such employees of the Company and its
subsidiaries who are not subject to section 16(a) of the Exchange Act as the
Chairman or the President shall determine in his or her sole discretion after
consultation with the Vice President-Human Resources of the Company, and the
Chairman or the President, as applicable, shall have the authority and duties of
the Committee with respect to such grants. The Committee shall also have
authority to interpret the Plan and to establish, amend and rescind rules and
regulations for the administration of the Plan, and all such interpretations,
rules and regulations shall be conclusive and binding on all persons.
Notwithstanding any other provision of the Plan, without the approval of the
Company’s stockholders, in no event shall the Committee (1) reprice any stock
options awarded under the Plan by lowering the option price of a previously
granted stock option or by cancellation of outstanding stock options with
subsequent replacement or regrant of stock options with lower option prices,
(2) materially modify the terms of any restricted stock award under the Plan or
any performance award under the Plan that consists of Common Stock, including
the lapse or waiver of restrictions with respect to such awards, except (i) in
the case of death, physical or mental incapacity, retirement on or after the
normal retirement date provided for in and pursuant to any pension plan of the
Company or any affiliate of the Company in effect at the time of such
retirement, early retirement (with the consent of the Committee) provided for in
and pursuant to any such pension plan, or a Change in Control (as defined in
paragraph 12(b)), or (ii) to the extent the shares of Common Stock which are
subject to such modified awards do not exceed, in the aggregate, 10 percent of
the shares of Common Stock reserved for issuance under the Plan, or (3) make any
form of grant under the Plan that is not provided for herein.

 

5. Effective Date of Plan.

 

The Plan shall be effective upon approval by the stockholder(s) of the Company.

 

6. Stock Options.

 

(a) Grants. Subject to the terms of the Plan, options to purchase shares of
Common Stock, including “incentive stock options” within the meaning of
Section 422 of the Code, may be granted from time to time to such officers and
other key employees of the Company and its subsidiaries as may be selected by
the Committee. Each grant of an option under the Plan may designate whether the
option is intended to be an incentive stock option or a “nonqualified” stock
option. Any option not so designated shall be deemed to be a “nonqualified”
stock option.

 

3



--------------------------------------------------------------------------------

(b) Terms of Options. An option shall be exercisable in whole or in such
installments and at such times as may be determined by the Committee in its sole
discretion, provided that no option shall be exercisable more than ten years
after the date of grant. The per share option price shall not be less than the
greater of par value or 100% of the fair market value of a share of Common Stock
on the date the option is granted. Upon exercise, the option price may be paid
in cash, in shares of Common Stock having a fair market value equal to the
option price which have been owned by the Participant for at least 6 months
prior thereto, or in a combination thereof. The Committee may also allow the
cashless exercise of options by holders thereof, as permitted under regulations
promulgated by the Board of Governors of the Federal Reserve System, subject to
any applicable restrictions necessary to comply with rules adopted by the
Security and Exchange Commission, and the exercise of options by holders thereof
by any other means that the Committee determines to be consistent with the
Plan’s purpose and applicable law, including loans, with or without interest,
made by the Company to the holder thereof.

 

(c) Restrictions Relating to Incentive Stock Options. To the extent required by
the Code, the aggregate fair market value (determined as of the time the option
is granted) of the Common Stock with respect to which incentive stock options
are exercisable for the first time by an employee during any calendar year
(under the Plan or any other plan of the Company or any of its subsidiaries)
shall not exceed $100,000.

 

(d) Termination of Employment. If an optionee ceases to be employed by the
Company or any of its affiliates by reason of (i) death, (ii) physical or mental
incapacity, (iii) retirement on or after the normal retirement date provided for
in and pursuant to any pension plan of the Company or any affiliate of the
Company in effect at the time of such retirement, or (iv) early retirement (with
the consent of the Committee) provided for in and pursuant to any such pension
plan, any option held by such optionee may be exercised, with respect to all or
any part of the Common Stock as to which such option was not theretofore
exercised (whether or not such option was otherwise then exercisable), for such
period from and after the date of such cessation of employment (not extending,
however, beyond the date of expiration of such option) as the Committee may
determine at the time of the grant or at any time thereafter. If an optionee
ceases to be employed by the Company and any of its affiliates for any reason
other than a reason set forth in the immediately preceding sentence, any option
granted to such optionee may be exercised for a period ending on the 30th day
following the date of such cessation of employment or the date of expiration of
such option, whichever first occurs, but only with respect to that number of
shares of Common Stock for which such option was exercisable immediately prior
to the date of cessation of employment, except as otherwise determined by the
Committee at the time of grant or any time thereafter.

 

(e) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of a stock option may contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Committee in its sole
discretion.

 

4



--------------------------------------------------------------------------------

7. Stock Appreciation Rights.

 

(a) Grants. Subject to the terms of the Plan, rights entitling the grantee to
receive cash or shares of Common Stock having a fair market value equal to the
appreciation in market value of a stated number of shares of such Common Stock
from the date of the grant to the date of exercise, or, in the case of rights
granted in tandem with or by reference to a stock option granted prior to the
grant of such rights, from the date of grant of such related stock option to the
date of exercise, may be granted from time to time to such officers and other
key employees of the Company and its affiliates as may be selected by the
Committee.

 

(b) Terms of Grant. Such rights may be granted in tandem with or by reference to
a related stock option, in which event the grantee may elect to exercise either
the stock option or the right, but not both, as to the shares subject to the
stock option and the right, or the right may be granted independently of a stock
option. Rights granted in tandem with or by reference to a related stock option
shall, except as provided at the time of grant, be exercisable to the extent,
and only to the extent, that the related option is exercisable. Rights granted
independently of a stock option shall be exercisable in whole or in such
installments and at such times as may be determined by the Committee, provided
that no right shall be exercisable more than ten years after the date of grant.
Further, in the event that any employee to whom rights are granted independently
of a stock option ceases to be an employee of the Company and its affiliates,
such rights shall be exercisable only to the extent and upon the conditions that
stock options are exercisable in accordance with the provisions of paragraph
(d) of Section 6 of the Plan. The Committee may at the time of the grant or at
any time thereafter impose such additional terms and conditions on the exercise
of stock appreciation rights as it deems necessary or desirable for any reason,
including for compliance with Section 16(a) or Section 16(b) of the Exchange Act
and the rules and regulations thereunder.

 

(c) Payment on Exercise. Upon exercise of a stock appreciation right, the holder
shall be paid the excess of the then fair market value of the number of shares
of Common Stock to which the right relates over the fair market value of such
number of shares at the date of grant of the right or of the related stock
option, as the case may be. Such excess shall be paid in cash or in shares of
Common Stock having a fair market value equal to such excess, or in such
combination thereof, as may be provided in the grant of such right (which may
permit the holder to elect between cash and Common Stock or to elect a
combination thereof), or, if no such provision is made in the grant, as the
Committee shall determine upon exercise of the right, provided, in any event,
that the holder shall be paid cash in lieu of any fractional share of Common
Stock to which such holder would otherwise be entitled.

 

(d) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of stock appreciation rights may contain such other terms, provisions and
conditions not inconsistent with the Plan as may be determined by the Committee
in its sole discretion.

 

5



--------------------------------------------------------------------------------

8. Restricted Stock Awards.

 

Subject to the terms of the Plan, restricted stock awards consisting of shares
of Common Stock may be made from time to time to such officers and other key
employees of the Company and its affiliates as may be selected by the Committee,
provided that any such employee (except an employee whose terms of employment
include the granting of a restricted stock award) shall have been employed by
the Company or any of its affiliates for at least six months. Such awards shall
be contingent on the employee’s continuing employment with the Company or its
affiliates for a period to be specified in the award (which shall not be more
than ten years from the date of award) and shall be subject to such additional
terms and conditions as the Committee in its sole discretion deems appropriate,
including, but not by way of limitation, requirements relating to satisfaction
of performance measures and restrictions on the sale or other disposition of
such shares during the restriction period. Except as otherwise determined by the
Committee at the time of the award, the holder of a restricted stock award shall
have the right to vote the restricted shares and to receive dividends thereon,
unless and until such shares are forfeited. Notwithstanding the foregoing
provisions of this Section 8, any restricted stock award which is not subject to
satisfaction of performance measures shall be subject to the employee’s
continuing employment with the Company or its affiliates for a period of not
less than three years from the date of grant and any restricted stock award
which is subject to satisfaction of performance measures shall be subject to the
employee’s continuing employment with the Company or its affiliates for a period
of not less than one year from the date of grant; provided, however, that this
sentence shall not apply to the extent the restricted stock awards are approved
by the Company’s stockholders or to the extent the restricted stock awards made
under the Plan which do not conform to the foregoing provisions of this sentence
(when aggregated with any performance awards which do not conform to the
provisions of the last sentence of paragraph 9(a)) do not exceed 10 percent of
the shares of Common Stock reserved for issuance under the Plan.

 

9. Performance Awards

 

(a) Awards. Performance awards consisting of (i) shares of Common Stock,
(ii) monetary units or (iii) units which are expressed in terms of shares of
Common Stock may be made from time to time to such officers and other key
employees of the Company and its affiliates as may be selected by the Committee.
Subject to the provisions of Section 12 below, such awards shall be contingent
on the achievement over a period of not more than ten years of such corporate,
division, subsidiary, group or other measures and goals as shall be established
by the Committee. Subject to the provisions of Sections 10 and 12 below, such
measures and goals may be revised by the Committee at any time and/or from time
to time during the performance period. Except as may otherwise be determined by
the Committee at the time of the award or at any time thereafter, a performance
award shall terminate if the grantee of the award does not remain continuously
in the employ of the Company or its affiliates at all times during the
applicable performance period. Notwithstanding the foregoing provisions of this
paragraph 9(a) any performance award that consists of Common Stock shall be
subject to the employee’s continuing employment with the Company or its
affiliates for a period of not less than one year from the date of grant;
provided, however, that this sentence shall not apply to the extent the

 

6



--------------------------------------------------------------------------------

performance awards are approved by the Company’s stockholders or to the extent
the performance awards consisting of Common Stock made under the Plan which do
not conform to the provisions of this sentence (when aggregated with any
restricted stock awards which do not conform to the provisions of the last
sentence of Section 8) do not exceed 10 percent of the shares of Common Stock
reserved for issuance under the Plan.

 

(b) Rights with Respect to Shares and Share Units. If a performance award
consists of shares of Common Stock or units which are expressed in terms of
shares of such Common Stock, amounts equal to dividends otherwise payable on a
like number of shares may, if the award so provides, be converted into
additional such shares (to the extent that shares are then available for
issuance under the Plan) or credited as additional units and paid to the
participant if and when, and to the extent that, payment is made pursuant to
such award.

 

(c) Payment. Payment of a performance award following the end of the performance
period, if such award consists of monetary units or units expressed in terms of
shares of Common Stock, may be made in cash, shares of Common Stock, or a
combination thereof, as determined by the Committee. Any payment made in Common
Stock shall be based on the fair market value of such stock on the payment date.

 

10. Performance Measures Applicable to Awards to Named Executive Officers

 

Unless and until the Committee proposes for stockholder vote a change in the
general performance measures set forth in this Section 10, the attainment of
which may determine the degree of payout or vesting with respect to awards under
the Plan which are designed to qualify for the Performance-Based Exception, the
performance measure(s) to be used for purposes of such awards shall be chosen
from among the following alternatives: safety (including, but not limited to,
total injury frequency, lost workday rates or cases, medical treatment cases and
fatalities); quality control (including, but not limited to, critical product
characteristics and defects); cost control (including, but not limited to, cost
as a percentage of sales); capital structure (including, but not limited to,
debt and equity levels, debt-to-equity ratios, and debt-to total-capitalization
ratios); inventory turnover; customer performance or satisfaction; revenue
measures (including, but not limited to gross revenues and revenue growth); net
income; conformity to cash flow plans; return measures (including, but not
limited to, return on investment assets or capital); operating profit to
operating assets; share price measures (including, but not limited to, fair
market value of shares, growth measures, and total shareholder return); working
capital measures; operating earnings (before or after taxes); economic value
added, cash value added; and cash flow return on investment.

 

The Committee shall have the discretion to establish performance goals based
upon the foregoing performance measures and to adjust such goals and the
methodology used to measure the determination of the degree of attainment of
such goals; provided, however, that awards under the Plan that are intended to
qualify for the Performance-Based Exception and that are issued to or held by
Named Executive Officers may not be adjusted in a manner that increases such
award. The Committee shall retain the discretion to adjust such awards in a
manner that

 

7



--------------------------------------------------------------------------------

does not increase such awards. Furthermore, the Committee shall not make any
adjustment to awards under the Plan issued to or held by Named Executive
Officers that are intended to comply with the Performance-Based Exception if the
result of such adjustment would be the disqualification of such award under the
Performance-Based Exception.

 

In the event that applicable laws change to permit the Committee greater
discretion to amend or replace the foregoing performance measures applicable to
awards to Named Executive Officers without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining such approval. In addition, in the event that the Committee
determines that it is advisable to grant awards under the Plan to Named
Executive Officers that may not qualify for the Performance-Based Exception, the
Committee may make such grants upon any performance measures it deems
appropriate with the understanding that they may not satisfy the requirements of
Section 162(m) of the Code.

 

11. Adjustments for Changes in Capitalization, Etc.

 

Subject to the provisions of Section 12 herein, in the event of any change in
corporate capitalization, such as a stock split, reverse stock split, stock
dividend, or a corporate transaction, such as a merger, consolidation, or
separation, including a spin-off, or other distribution of stock or property of
the Company or its affiliates (other than normal cash dividends), any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company or its affiliates, such adjustment shall be made in the number and class
of shares which may be delivered under Section 3 (including the number of shares
referred to in the last sentence of the first paragraph of Section 3 and in
subparagraph (a) of the second paragraph of Section 3), and in the number and
class of and/or price of shares subject to outstanding grants or awards under
the Plan, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights; provided,
however, that the number of shares subject to any grants or awards under the
Plan shall always be a whole number.

 

12. Effect of Change in Control.

 

(a) Acceleration of Benefits. Subject to the following sentence and the terms of
any agreement evidencing the terms of any award under the Plan, in the event of
a “Change in Control” as defined in paragraph (b) of this Section 12, (i) at the
election of the holder filed in such form and in such manner and time as the
Committee shall provide, the value of all outstanding stock options, stock
appreciation rights and restricted stock awards (whether or not then fully
exercisable or vested) shall be settled on the basis of the “Change in Control
Price” (as defined in paragraph (c) of this Section 12) as of the date the
Change in Control occurs, provided, however, that the Committee may provide for
the immediate vesting instead of the cashing out of restricted stock awards in
such circumstances as it deems appropriate and, provided further, that the form
of such settlement shall be determined by the Committee in its sole discretion;
and (ii) all outstanding performance awards shall be cashed out in such manner
and in such amount or amounts as determined by the Committee in its sole
discretion.

 

8



--------------------------------------------------------------------------------

(b) Change in Control. For purposes of this Section 12, a Change in Control
means the happening of any of the following:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (w) RT, (x) a trustee or other fiduciary holding
securities under an employee benefit plan of RT, (y) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (z) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clauses (i), (iii) or (iv) of this
paragraph (b)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved cease for any reason to constitute a majority thereof;

 

(iii) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of RT, at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

 

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

9



--------------------------------------------------------------------------------

A Change in Control shall also be deemed to occur with respect to any
Participant for purposes of the Plan if there occurs:

 

(1) a sale or disposition, directly or indirectly, other than to a person
described in subclause (w), (x) or (z) of clause (i) next above, of securities
of the Participant’s employer, any direct or indirect parent company of the
Participant’s employer or any company that is a subsidiary of the Participant’s
employer and is also a significant subsidiary (as defined below) of the Company
(the Participant’s employer and such a parent or subsidiary being a “Related
Company”), representing 50% or more of the combined voting power of the
securities of such Related Company then outstanding;

 

(2) a merger or consolidation of a Related Company with any other corporation,
other than a merger or consolidation which would result in 50% or more of the
combined voting power of the surviving company being beneficially owned by a
majority owned direct or indirect subsidiary of the Company; or

 

(3) the sale or disposition of all or substantially all the assets of a Related
Company to a person other than a majority owned direct or indirect subsidiary of
the Company.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to a Participant for purposes of the Plan if (I) such
transaction includes or involves a sale to the public or a distribution to the
stockholders of the Company of more than 50% of the voting securities of the
Participant’s employer or a direct or indirect parent of the Participant’s
employer, and (II) the Participant’s employer or a direct or indirect parent of
the Participant’s employer agrees to become a successor to the Company under an
individual agreement between the Company and the Participant or the Participant
is covered by an agreement providing for benefits upon a change in control of
his or her employer following an event described clauses (1), (2) or (3) next
above. Notwithstanding any other provision of this Agreement, a merger or
consolidation of the Company with and into Inland Steel Industries, Inc. (“ISI”)
(or any subsidiary of ISI) (regardless of whether or not the Company or ISI is
the surviving entity) shall not be considered a change in control of the Company
for purposes of the Plan. For purposes of the Plan, the term “significant
subsidiary” has the meaning given to such term under Rule 405 of the Security
Act of 1933, as amended.

 

(c) Change in Control Price. For purposes of this Section 12, Change in Control
Price means:

 

(i) with respect to a Change in Control by reason of a merger or consolidation
of the Company described in paragraph (b)(iii) of this Section 12 in which the
consideration per share of Common Stock to be paid for the acquisition of shares
of Common Stock specified in the agreement of merger or consolidation is all in
cash, the highest such consideration per share;

 

(ii) with respect to a Change in Control by reason of an acquisition of
securities described in paragraph (b)(i) of this Section 12, the highest price
per share for any share of the Common Stock paid by any holder of any of the
securities representing 40% or more of the combined voting power of the Company
giving rise to the Change in Control; and

 

10



--------------------------------------------------------------------------------

(iii) with respect to a Change in Control by reason of a merger or consolidation
of the Company (other than a merger or consolidation described in paragraph
(b)(iii) of this Section or a change in the composition of the Board of
Directors described in paragraph (b)(ii) of this Section 12, or stockholder
approval of an agreement or plan described in paragraph (b)(iv) of this
Section 12 the highest price per share of Common Stock reported on the Composite
Transactions (or, if such shares are not traded on the New York Stock Exchange,
such other principal market on which such shares are traded) during the
sixty-day period ending on the date the Change in Control occurs, except that,
in the case of incentive stock options and stock appreciation rights relating to
incentive stock options, the holder may not receive an amount in excess of the
maximum amount that will enable such option to continue to qualify as an
incentive stock option.

 

13. Amendment and Termination of Plan.

 

The Plan may be amended or terminated by the Board at any time and in any
respect, provided that, without the approval of the Company’s stockholders, no
such amendment (other than pursuant to Section 11 of the Plan) shall be made for
which stockholder approval is necessary to comply with any applicable tax or
regulatory requirement, including for these purposes any approval requirement
which is a prerequisite for exemptive relief under Section 16(b) of the Exchange
Act, and provided that no such amendment or termination shall impair the rights
of any participant, without his or her consent, in any award previously granted
under the Plan, unless required by law. In the event of termination of the Plan,
no further grants may be made under the Plan but termination shall not affect
the rights of any participant under, or the authority of the Committee with
respect to, any grants or awards made prior to termination. Notwithstanding any
other provision of the Plan, without the approval of the Company’s stockholders,
the Board shall not adopt any amendment to the Plan which makes changes to the
Plan that are so material that the focus of the Plan is changed, including
amending the Plan to provide for a form of grant not presently available under
the Plan, as determined in the reasonable judgment of the Board.

 

14. Prior Plans.

 

Upon the effectiveness of this Plan, no further grants shall be made under the
Prior Plans. The discontinuance of the Prior Plans shall not affect the rights
of any participant under, or the authority of the Committee (therein referred
to) with respect to, any grants or awards made thereunder prior to such
discontinuance.

 

11



--------------------------------------------------------------------------------

15. Miscellaneous.

 

(a) No Right to a Grant. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give any employee any right to be
selected as a participant or to be granted a stock option, stock appreciation
right, restricted stock award or performance award.

 

(b) Rights as Stockholders. No person shall have any rights as a stockholder of
the Company with respect to any shares covered by a stock option, stock
appreciation right, or performance award until the date of the issuance of a
stock certificate to such person pursuant to such stock option, right or award.

 

(c) Employment. Nothing contained in this Plan shall be deemed to confer upon
any employee any right of continued employment with the Company or any of its
affiliates or to limit or diminish in any way the right of the Company or any
such affiliate to terminate his or her employment at any time with or without
cause.

 

(d) Taxes. The Company shall be entitled to deduct from any payment under the
Plan the amount of any tax required by law to be withheld with respect to such
payment or may require any participant to pay such amount to the Company prior
to and as a condition of making such payment. In addition, the Committee may, in
its discretion and subject to such rules as it may adopt from time to time,
permit a participant to elect to have the Company withhold from any payment
under the Plan (or to have the Company accept from the participant), for tax
withholding purposes, shares of Common Stock, valued at their fair market value,
but in no event shall the fair market value of the number of shares so withheld
(or accepted) exceed the amount necessary to meet the maximum Federal, state and
local marginal tax rates then in effect that are applicable to the participant
and to the particular transaction.

 

(e) Nontransferability. Except as permitted by the Committee, no stock option,
stock appreciation right, restricted stock award or performance award shall be
transferable except by will or the laws of descent and distribution, and, during
the holder’s lifetime, stock options and stock appreciation rights shall be
exercisable only by, and shares subject to restricted stock awards and payments
pursuant to performance awards shall be delivered or made only to, such holder
or such holder’s duly appointed legal representative.

 

12